Citation Nr: 0336073	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death has been received.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1966 
to August 1968.  He died in October 1989; the appellant is 
his widow.  

By a May 1994 rating action, the RO denied the appellant's 
initial claim for service connection for the cause of the 
veteran's death.  The appellant was notified of that 
determination, but did not appeal.  In March 1998 and June 
2000 rating actions, the RO determined that sufficient 
evidence had not been submitted to reopen the previously 
denied claim.  The appellant was notified of those 
determinations, but did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating action of the RO which 
determined that the previously denied claim could be 
reopened, then denied the claim for service connection for 
the cause of the veteran's death on the merits.  A notice of 
disagreement was received in April 2002 and the RO issued a 
statement of the case (SOC) in September 2002.  A substantive 
appeal was received from the appellant's representative in 
December 2002.  

In November 2001, the appellant's representative submitted a 
memorandum in support of the appellant's claim to reopen.  In 
the April 2002 decision presently on appeal, the RO 
apparently determined that the previously denied claim could 
be reopened, but denied the claim for service connection on 
the merits.  That notwithstanding, the preliminary question 
of whether new and material evidence has been presented to 
reopen a previously denied claim is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  How the RO characterized the 
issue or what the RO may have determined in this regard is 
irrelevant.  The initial question before the Board is whether 
new and material evidence has been presented to reopen the 
previously denied claim.  See Barnett v. Brown, 83 F.3d at 
1384.  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Hickson v. West, 11 Vet. 
App. 374, 377 (1998). 


REMAND

As indicated above, the rating decision on appeal suggests 
that the RO considered whether evidence to reopen the claim 
has been received.  Significantly, however, the record (to 
particularly include that rating decision and the SOC) does 
not reflect that the RO has considered the claim to reopen in 
light of the specific requirements of 38 C.F.R. § 3.156 
(2003), or that the veteran has been apprised of the laws and 
regulations governing finality and petitions to reopen.  To 
ensure that the appellant has been given adequate notice of 
the need to submit evidence or argument on the petition to 
reopen, that she has been given an adequate opportunity to 
actually submit such evidence and argument, and that the SOC 
provided to the appellant fulfills the regulatory 
requirements (see 38 C.F.R. § 19.29 (2003)), a remand of this 
matter, to avoid prejudice to the appellant, is appropriate.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
and its implementing regulations include enhanced duties on 
the part of VA to notify and assist claimants.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  The 
regulations implementing the VCAA include a revision of 38 
C.F.R. § 3.156, which is applicable to this claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003).  Given the enhanced duties 
imposed on VA by the VCAA, the Board finds that the RO should 
give the appellant another opportunity to present additional 
information and/or evidence in support of her claim, and to 
obtain any evidence for which the appellant provides 
sufficient information, and, if necessary, authorization.  

In a February 2002 letter, the RO notified the appellant of 
the duties to notify and assist imposed by the VCAA in 
connection with her claim for service connection for the 
cause of the veteran's death.  In that letter, the RO 
requested that the appellant provide information and, if 
necessary, authorization, to permit it to obtain pertinent 
outstanding records, or that the appellant provide the 
evidence, herself.  The RO's letter indicated that the 
appellant had 60 days within which to submit the evidence.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The RO's letter soliciting information and/or evidence from 
the appellant referred to above included a shorter time 
period for response than that provided by statute, and, in 
light of the period provided by statute, the adjudication of 
the claim in April 2002 was premature.  Therefore, on remand, 
the RO must take this opportunity to inform the appellant 
that a full year is allowed to submit the additional 
information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.   

In light of the foregoing, this appeal is REMANDED to the RO 
for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the issue of whether 
new and material evidence to reopen the 
claim for service connection for the 
cause of the veteran's death has been 
received, in light of all pertinent 
evidence and legal authority (to 
specifically include the revised version 
of 38 C.F.R. § 3.156 (2003)).  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC (to include 
citation to the legal authority governing 
finality and petitions to reopen 
previously disallowed claims, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




